Citation Nr: 0019346	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  VARO denied the veteran's claim for entitlement to 
service connection for a back disorder in an April 1986 
decision.  The veteran did not appeal VARO's denial, and that 
decision has become final.

2.  Statement from J. P. Sutherland, Jr., D.O., bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

3.  The new evidence includes a medical opinion relating the 
veteran's back disability to his period of service.


CONCLUSIONS OF LAW

1.  VARO's April 1986 decision denying service connection for 
a back condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1104 (1999).

2.  The evidence submitted since April 1986 is new and 
material; thus, the requirements to reopen the claim for 
entitlement to service connection for a back condition have 
been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim for entitlement to service connection 
for a back disability is well grounded. 38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a back 
disability.  The RO originally denied the veteran's claim for 
service connection for a back disability in an April 1986 
rating decision.  VARO's April 1986 decision is final. 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 (1999).

Once a VARO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

Pertinent evidence associated with the claims file since 
April 1986 includes an April 1998 letter from the veteran's 
private physician, J. P. Sutherland, Jr., D.O., which 
reported that he had been examining the veteran since 
September 1990 for severe back pain.  He reported that a 
"[h]istory as documented in progress notes from V.A. that 
the [appellant] had an injury on 1/28/75 which was documented 
in records of 10/3/77" was indicated, and that, in his 
opinion, "there is a direct service-connected injury pattern 
associated with his low back disorder."  He claimed that 
there "seems to be a direct correlation between [the 
appellant's] back injury and complaint of 10/77."  The 
letter bears directly and substantially upon the specific 
matter under consideration, and was not considered by VARO at 
the time of its April 1986 decision.  Moreover, it is so 
significant that it must be considered to decide fairly the 
merits of this claim.  The statement therefore constitutes 
new and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for a back disability.

The Board must now determine whether the veteran's claim is 
well grounded. Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303 (1999).  To establish that his claim is well 
grounded, the veteran must produce competent evidence of a 
current disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997).  In this case, the veteran asserts that he 
injured his back during service.  His assertions are presumed 
credible for the purpose of determining whether his claim is 
well grounded.  Considering these assertions in conjunction 
with the April 1998 letter, the Board finds that the claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


ORDER

Having found new and material evidence, the veteran's claim 
of entitlement to service connection for a back disability is 
reopened, and to this extent, granted.

Having found the veteran's claim of entitlement to service 
connection for a back disability well grounded, to this 
extent, his claim for service connection is granted.


REMAND

Once a veteran has submitted a claim that is well grounded, 
the VA has a duty to assist him in developing his claim.  In 
this case, VA assistance is necessary as there are 
outstanding medical records and further medical opinion 
needed to decide fairly the veteran's claim.

Dr. Sutherland stated in his April 1998 letter that he had 
examined and treated the veteran.  However, records of this 
treatment are not associated with the claims file.  The Board 
also believes that further medical opinion is needed 
regarding the etiology of the veteran's back disability.

This case is REMANDED to the RO for the following action:

1.  After obtaining the necessary 
authorization, the RO should contact Dr. 
Sutherland and request all treatment 
records of the veteran, especially those 
treatment records on which Dr. Sutherland 
based his April 1998 opinion.  Upon 
receipt, the RO should associate Dr. 
Sutherland's treatment records with the 
claims file.

2.  After the above records have been 
associated with the claims file, the 
veteran should be afforded a VA 
examination to determine the etiology of 
his back disability, post- operative 
herniated nucleus pulposus.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The examiner should 
evaluate the veteran, and based on his 
evaluation and all other evidence of 
record, answer the following question: Is 
it at least as likely as not that the 
veteran's current back disability was 
first manifested in service, or is the 
result of injury sustained in service?  
The examiner should express the rationale 
on which he bases his opinion.

3.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the veteran's 
claim.  If the RO's determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of the REMAND is to obtain additional medical 
information.  The veteran is hereby notified that a failure 
to report for his scheduled examination may result in the 
denial of his claim.  At this juncture, however, the Board 
intimates no opinion, favorable or unfavorable, as to the 
merits of this claim.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

